Case 1:11-cv-00691-LAK-RWL Document 2091-27 Filed 10/02/18 Page 1 of 3




    EXHIBIT 27
 Case 1:11-cv-00691-LAK-RWL Document 2091-27 Filed 10/02/18 Page 2 of 3


                                                                  Page 2368
SOUTHERN DISTRICT OF NEW YORK
------------------------------x

CHEVRON CORPORATION,

                  Plaintiff,

             v.                                  11 Cv. 0691 (LAK)

STEVEN R. DONZIGER, et al.,

                  Defendants.

------------------------------x
                                                 November 18, 2013
                                                 9:35 a.m.

Before:

                         HON. LEWIS A. KAPLAN
                                            District Judge

                                APPEARANCES

GIBSON, DUNN & CRUTCHER LLP
     Attorneys for Plaintiff
BY: RANDY M. MASTRO
     ANDREA E. NEUMAN
     REED M. BRODSKY
     JEFFERSON E. BELL
     ANNE CHAMPION

FRIEDMAN RUBIN
     Attorneys for Donziger Defendants
BY: RICHARD H. FRIEDMAN
     DEE TAYLOR

LITTLEPAGE BOOTH
     Attorneys for Donziger Defendants
BY: ZOE LITTLEPAGE
     RAINEY BOOTH

GOMEZ LLC
     Attorneys for Defendants Hugo Camacho, Javier Piaguaje
BY: JULIO C. GOMEZ
     Case 1:11-cv-00691-LAK-RWL Document 2091-27 Filed 10/02/18 Page 3 of 3


                                                                      Page 2465
 1   that question right now.

 2   Q.   Was it more than 100 times, sir?

 3   A.   I have no idea, sir.

 4   Q.   More than 200 times?

 5   A.   I don't know.

 6               MR. MASTRO:   I will move on, your Honor.

 7   Q.   Mr. Donziger, referring to your witness statement, you

 8   claim that Pablo Fajardo has been the "lead lawyer" in the Lago

 9   Agrio case "from 2005 until the present"?

10               THE COURT:    Can I have the paragraph, please?

11               MR. MASTRO:   Paragraph 10.

12   Q.   That's your testimony to this Court, correct, sir?

13   A.   Yes.

14   Q.   And that he is the sole representative, that's your

15   testimony?

16   A.   Before the court in Ecuador, yes.

17   Q.   And that you have "served on the case at the pleasure of

18   the plaintiffs and their representative," correct, sir?

19   A.   Yes.

20   Q.   And their representative is Mr. Fajardo, you serve at his

21   pleasure, that's your testimony here, correct?

22   A.   I serve at the pleasure of the clients and Mr. Fajardo as

23   their representative.

24   Q.   So you work for Mr. Fajardo, he doesn't work for you,

25   that's your testimony?
